Case 3:17-cv-07052-MAS-TJB Document 12 Filed 12/08/20 Page 1 of 7 PageID: 67




NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                              :
YUSEF STEELE,                                 :
                                              :      Civil Action No. 17-7052 (MAS) (TJB)
                        Plaintiff,            :
                                              :
                        v.                    :                      OPINION
                                              :
ANDREW C. CASEY, et al.,                      :
                                              :
                        Defendants.           :
                                              :

SHIPP, District Judge

         Plaintiff Yusef Steele is proceeding pro se with a civil rights complaint filed under 42

U.S.C. § 1983. (Compl., ECF No. 1.) The Court previously granted Plaintiff’s application to

proceed in forma pauperis. (Court Order Sept. 18, 2017, ECF No. 7.) The Court will now review

the Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) to determine whether it should be dismissed

as frivolous or malicious, for failure to state a claim upon which relief may be granted, or because

it seeks monetary relief from a defendant who is immune from such relief. For the reasons set

forth below, the Court will dismiss the Complaint with prejudice.

I.       BACKGROUND

         Plaintiff states that he is a pretrial detainee who was arrested on June 1, 2017 on two

outstanding warrants, one for a fourth-degree criminal charge and one for a failure to appear.

(Compl. 8 1.) Plaintiff was initially granted pretrial release on his fourth-degree criminal charge

by the Honorable Pedro Jimenez, J.S.C. on June 2, 2017. (Id.) It appears that Plaintiff later




1
    Page numbers refer to those that appear on the ECF header.
Case 3:17-cv-07052-MAS-TJB Document 12 Filed 12/08/20 Page 2 of 7 PageID: 68




received a second hearing regarding his failure to appear charge before the Honorable Alberto

Rivas, J.S.C. (Id.) At that hearing, Judge Rivas ordered Plaintiff detained. (Id. at 8–9.) Plaintiff

contends that neither the prosecutors nor the public defendHUV informed Judge Rivas of Plaintiff’s

earlier pre-trial release order by Judge Jimenez, an act which Plaintiff alleges violated his

constitutional rights. (Id. at 8, 10.)

         Plaintiff filed the instant Complaint on July 15, 2017. (Id. at 12.) He raises claims against

various individuals from the prosecutor’s office and the public defender’s office, as well as a state

court filing clerk, Laura Schweitzer. (Id. at 4–6; Amendment to Compl. 3 2, ECF No. 8.) Plaintiff

seeks relief in the form of monetary damages for the time and money he lost because of his “false

imprisonment.” (Compl. 8.) He also appears to request the Court “order an injunction” to release

him from pre-trial detention and to “stop violating [his] due process rights and putting [him] in

double jeopardy.” (Id. at 12.)

II.      LEGAL STANDARD

         Under the Prison Litigation Reform Act (“PLRA”), district courts are required to review

civil actions in which a prisoner proceeds in forma pauperis. See 28 U.S.C. § 1915(e)(2)(B).

When reviewing such actions, the PLRA instructs courts to dismiss cases that are at any time

frivolous or malicious, fail to state a claim on which relief may be granted, or seek monetary relief

against a defendant who is immune from suit. Id. “The legal standard for dismissing a complaint

for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is the same as that for

dismissing a complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). Schreane v. Seana,

506 F. App’x 120, 122 (3d Cir. 2012) (citing Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).




2   Page numbers refer to those that appear on the ECF header.
                                                  2
Case 3:17-cv-07052-MAS-TJB Document 12 Filed 12/08/20 Page 3 of 7 PageID: 69




Because Plaintiff is proceeding in forma pauperis, the applicable provisions of the PLRA apply to

the screening of his Complaint. “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the

elements of a cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at 555.) To survive a

dismissal for failure to state a claim, a complaint must allege “sufficient factual matter to show

that the claim is facially plausible.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009)

(internal quotations omitted). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. A plaintiff must be able to demonstrate that “each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Id. at 676. Furthermore, while pro se pleadings are liberally construed, they “still

must allege sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina,

Inc., 704 F.3d 239, 245 (3d Cir. 2013).

III.    ANALYSIS

        The Court considers Plaintiff’s claims as brought pursuant to 42 U.S.C. § 1983. Section

1983 provides in relevant part:

                Every person who, under color of statute, ordinance, regulation,
                custom, or usage, of any State . . . , subjects, or causes to be
                subjected, any citizen of the United States . . . to the deprivation of
                any rights, privileges, or immunities secured by the Constitution and
                laws, shall be liable to the party injured in an action at law, suit in
                equity, or other proper proceeding for redress.

To recover under this provision, two elements must be shown. First, a plaintiff “must establish

that the defendant acted under color of state law,” and second, that the plaintiff has been deprived

                                                   3
Case 3:17-cv-07052-MAS-TJB Document 12 Filed 12/08/20 Page 4 of 7 PageID: 70




of “a right secured by the Constitution.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011)

(citing West v. Atkins, 487 U.S. 42, 48 (1988)). “The color of state law element is a threshold

issue; there is no liability under § 1983 for those not acting under color of law.” Groman v. Twp.

of Manalapan, 47 F.3d 628, 638 (3d Cir. 1995) (citing Versarge v. Twp. of Clinton, N.J., 984 F.2d

1359, 1363 (3d Cir. 1993)).

       A.      Claims Against the Public Defenders

       Plaintiff’s claims against the public defenders are not actionable under § 1983. It is well

established that “[c]riminal defense attorneys, including ‘public defenders and court-appointed

counsel acting within the scope of their professional duties are absolutely immune from civil

liability under § 1983.’” Ellison v. Smith, No. 18-16200, 2018 WL 6243044, at *2 (D.N.J. Nov.

28, 2018) (quoting Walker v. Pennsylvania, 580 F. App’x 75, 78 (3d Cir. 2014)); see also Vermont

v. Brillon, 556 U.S. 81, 91 (2009) (“[T]he relationship between a defendant and the public defender

representing him is identical to that existing between any other lawyer and client. Unlike a

prosecutor or the court, assigned counsel ordinarily is not considered a state actor.” (internal

quotation marks and citation omitted)). Moreover, neither public defenders nor private attorneys

are state actors liable under § 1983 because they are not persons acting under the color of law.

Rieco v. Hebe, 633 F. App’x 567, 569 (3d Cir. 2015) (“[P]ublic defenders are generally not

considered state actors for § 1983 purposes when acting in their capacities as attorneys.” (quoting

Polk County v. Dodson, 454 U.S. 312, 325 (1981)) (alteration in original)). As such, the Complaint

fails to state a claim upon which relief may be granted against the public defenders. Plaintiff’s

claims against the public defenders are dismissed.




                                                4
Case 3:17-cv-07052-MAS-TJB Document 12 Filed 12/08/20 Page 5 of 7 PageID: 71




       B.        Claims Against the Prosecutors

       Plaintiff’s claims against the prosecutors are similarly not actionable under § 1983.

“Prosecutors are ordinarily shielded by absolute immunity for their prosecutorial acts.” United

States v. Washington, 869 F.3d 193, 219 (3d Cir. 2017); see Buckley v. Fitzsimmons, 509 U.S. 259,

270 (1993) (finding that prosecutors are immune from liability for appearing before a judge and

presenting evidence during a judicial proceeding). There can be no dispute that the release hearing

before Judge Rivas was a judicial proceeding, and that the prosecutors’ role during that hearing

was a prosecutorial act. The prosecutors, therefore, are immune from any claims for damages.

       Furthermore, the allegations in the Complaint fail to state a valid claim against the

prosecutors. Prosecutors have no obligation to present evidence favorable to a defendant, as it is

not their role in an adversarial proceeding. See United States v. Clark, 982 F.2d 965, 969 (6th Cir.

1993) (finding no prosecutorial misconduct for the prosecutor’s comment that the defendant could

have presented favorable evidence himself); Maloy v. Vaughn, No. 90-6895, 1991 WL 147502, at

*2 (E.D. Pa. July 24, 1991) (“The failure of a prosecutor to present to the jury evidence favorable

to a defendant is not a violation of the Constitution or laws or treaties of the United States.”); see

also United States v. Pelullo, 399 F.3d 197, 202 (3d Cir. 2005), as amended (Mar. 8, 2005) (“[W]e

are mindful of the well-established principle that ‘the government is not obliged under Brady to

furnish a defendant with information which he already has or, with any reasonable diligence, he

can obtain himself.’” (quoting United States v. Starusko, 729 F.2d 256, 262 (3d Cir.1984))). To

the extent that the public defenders failed to do so on Plaintiff’s behalf, as stated above, Plaintiff

does not have a cognizable claim against them under § 1983. The Complaint, accordingly, fails to

state a claim upon which relief may be granted against the prosecutors. The claims against them

are dismissed.



                                                  5
Case 3:17-cv-07052-MAS-TJB Document 12 Filed 12/08/20 Page 6 of 7 PageID: 72




       C.      Claim Against the Court Clerk

       Finally, the claim against Defendant Schweitzer must also be dismissed. The only factual

allegation in the Complaint against Defendant Schweitzer is that she “violated my right to appeal

when I sent my motion for reconsideration to initiate my exhaust appeal procedures directed by

Hon. Alberto Rivas.” (Compl. 10.) Judicial staff, however, are entitled to quasi-immunity from

§ 1983 claims so long as they did not act outside their discretion, outside the scope of their duties,

or contrary to the direction of a judicial officer. Kulesa v. Rex, 519 F. App’x 743, 746 (3d Cir.

2013) (citing Gallas v. Supreme Court of Pa., 211 F.3d 760, 772–73 (3d Cir. 2000)); Lusick v. City

of Phila., 549 F. App’x 56, 58 (3d Cir. 2013). Here, the Complaint is devoid of any factual

allegation to suggest that Defendant Schweitzer acted in such an impermissible fashion. Thus,

Plaintiff has failed to state a claim against Defendant Schweitzer upon which relief may be granted.

       D.      Leave to Amend

       Generally, “plaintiffs who file complaints subject to dismissal under [the Prison Litigation

Reform Act] should receive leave to amend unless amendment would be inequitable or futile.”

Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002). “‘Futility’ means that the

complaint, as amended, would fail to state a claim upon which relief could be granted.” Shane v.

Fauver, 213 F.3d 113, 115 (3d Cir. 2000). Here, any attempt to amend the Complaint would be

futile because none of the Defendants are amenable to suit under § 1983. Accordingly, the Court

will deny Plaintiff leave to amend.




                                                  6
Case 3:17-cv-07052-MAS-TJB Document 12 Filed 12/08/20 Page 7 of 7 PageID: 73




IV.    CONCLUSION

       For the foregoing reasons, Plaintiff’s Complaint (ECF No. 1) is dismissed with prejudice.

Leave to amend is denied. An appropriate Order follows.




                                                          MICHAEL
                                                             HAEL AA. SHI
                                                                       HIPP
                                                                       H  PP
                                                          UNITED STATES DISTRICT JUDGE




                                               7
